DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/03/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 2, 4-7 and 9-18 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 09/07/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 4, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2014191894 A) in view of Nagai et al. (US 2008/0000383 A1). It is noted that the disclosures of Hayakawa et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 9, 4, 5 and 13, Hayakawa et al. disclose a metal nanowire containing transparent electroconductive film (i.e. a metal nanowire containing laminate) comprising a transparent electroconductive layer including metal nanowires (i.e. metal nanowire containing layer) and a transparent protective film (i.e. protective layer for protecting metal nanowire containing layer) disposed on the transparent electroconductive layer (see Abstract and page 6, paragraph 2). The transparent protective film includes gallic acid (compound B) (see Abstract). The protective layer also comprises a polymerizable monomer or oligomer (page 6, paragraph 6) and a polymerization initiator (page 7, paragraph 4). The protective layer is cured layer (see 
Hayakawa et al. do not disclose compound (A) as presently claimed.
Nagai et al. disclose an anticorrosive coating composition that can be applied on metal substrate (see Abstract and paragraph 0059).The anticorrosive coating composition comprising rust preventive agents such as gallic acid and 2-mercaptothiazoline that can be formulated together (see paragraphs 0030, 0031, 0040). The rust preventive agent such as 2-mercaptothiazoline make the coating film adhere to metal substrate firmly (see paragraph 0040). Further, given that Nagai et al. disclose gallic acid (compound B) and 2-mercaptothiazoline (compound B) are rust preventive agents, gallic acid and 2-mercaptothaizoline are necessarily weather resistance improvers.
In light of motivation for using 2-mercaptothiazoline rust preventive agent disclosed by Nagai et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 2-mercaptothiazoline rust preventive agent in the protective layer of Hayakawa et al. in order to prevent rust as well as to adhere protective layer firmly to the transparent conductive layer including metal nanowires, and thereby arrive at the claimed invention.

Regarding claims 6 and 14, Hayakawa et al. in view of Nagai et al. disclose the metal nanowire-containing laminate as set forth above.
Further, Nagai et al. disclose the equivalence and interchangeability of using rust preventive pigment such as gallic acid disclosed by Hayakawa et al. with using tannic acid rust preventive pigment (see paragraphs 0030, 0031).
In light of the equivalence and interchangeability of using gallic acid with using tannic acid as disclosed by Nagai et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use tannic acid as compound B in Hayakawa et al., and thereby arrive at the claimed invention. 

Regarding claims 7 and 15, Hayakawa et al. in view of Nagai et al. disclose the metal nanowire-containing laminate as set forth above. Given that compound C is optional, Hayakawa et al. in view of Nagai et al. meet present claims.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2014191894 A) in view of Nagai et al. (US 2008/0000383 A1) as applied to claim 9 above, further in view of Kawaguchi et al. (WO 2014/196354 A1). It is noted that when utilizing Kawaguchi et al., the disclosures of the reference are based on US 2016/0118156 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Kawaguchi et al. are found in US ‘156.

Regarding claims 11 and 17, Hayakawa et al. in view of Nagai et al. disclose the metal nanowire-containing laminate as set forth above. Further, Hayakawa et al. disclose water as dispersion medium for the transparent conductive layer including metal nanowires (see page 4, paragraph 5). The dispersion can also include resin (see page 4, paragraph 7). Hayakawa et al. do not disclose the metal nanowire-containing layer includes aqueous polyester resin. 
Kawaguchi et al. disclose a metal nanowire-containing composition comprising a metal nanowire and a binder B such as aqueous polyester resin (see Abstract). The aqueous polyester resin improves the preservation stability and coating suitability, the adhesiveness of the coating film, abrasion resistance, water resistance and alcohol resistance of the film, 
In light of motivation for using aqueous polyester resin disclosed by Kawaguchi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use aqueous polyester resin as resin in the dispersion of transparent conductive layer including metal nanowires of Hayakawa et al. in view of Nagai et al. in order to obtain preservation stability and coating suitability, the adhesiveness of the coating film, abrasion resistance, water resistance and alcohol resistance of the film, conductivity and transparency of the film as well as low turbidity, and thereby arrive at the claimed invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2014191894 A) in view of Nagai et al. (US 2008/0000383 A1) as applied to claim 9 above, further in view of Kinlen (US 2008/0272341 A1 cited in IDS).

Regarding claims 2 and 12, Hayakawa et al. in view of Nagai et al. disclose the metal nanowire-containing laminate as set forth above. Further, Hayakawa et al. disclose the amount of gallic acid (compound B) is 1 to 100 parts by mass with respect to 100 parts by mass of the binder resin used for protective layer paint (page 7, paragraph 3). Accordingly, the amount of gallic acid (compound B) is 1 to 50 wt% (1 = 1/101 x 100 and 50 = 100/200 x 100).
 Hayakawa et al. in view of Nagai et al. do not disclose presently claimed ratio of a mass of the compound (A) to a total mass of the compound (B) and the compound (C).
Kinlen et al. disclose corrosion-responsive agent such as mercaptothiazoline, i.e. compound A, formula (2) (see paragraphs 0039 and 0045). Further, the corrosion responsive agent is applied to a metal surface (see Abstract). The corrosion-responsive agent can be present in cured coatings in an amount between 1% to 40% by weight in order to provide a 
In light of motivation for using 1 to 40 wt% of mercaptothiazoline corrosive-responsive agent disclosed by Nagai et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 40 wt% of 2-mercaptothiazoline in the protective layer of Hayakawa et al. in view of Nagai et al. in order to provide a corrosion-protective level in the cured coating without interfering with the radiation curing of the resin in the protective layer, and thereby arrive at the claimed invention.
Accordingly, Hayakawa et al. in view of Nagai et al. and Kinlen et al. disclose 1 to 40 wt% of 2-mercaptothiazoline (compound A), 1 to 50 wt% of gallic acid (compound B) and 0 wt% of compound C. Therefore, a ratio of a mass of the compound (A) to a total mass of the compound (B) and the compound (C) is 0.02 to 40 (0.02 = 1/50 and 40 = 40/1) which overlap with that presently claimed.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2014191894 A) in view of Nagai et al. (US 2008/0000383 A1). It is noted that the disclosures of Hayakawa et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 10 and 16, Hayakawa et al. disclose a metal nanowire containing transparent electroconductive film (i.e. a metal nanowire containing laminate) comprising a transparent electroconductive layer including metal nanowires (i.e. metal nanowire containing layer) and a transparent protective film (i.e. protective layer for protecting metal nanowire containing layer) disposed on the transparent electroconductive layer (see Abstract and page 6, paragraph 2). The transparent protective film includes gallic acid (compound B) (see Abstract). The protective layer also comprises a polymerizable monomer or oligomer and a polymerization 
Hayakawa et al. do not disclose compound (A) as presently claimed. Hayakawa et al. do not disclose the metal nanowire-containing layer includes the weather resistance improver.
Nagai et al. disclose an anticorrosive coating composition that can be applied on metal substrate (see Abstract and paragraph 0059).The anticorrosive coating composition comprising rust preventive agents such as gallic acid and 2-mercaptothiazoline that can be formulated together (see paragraphs 0030, 0031, 0040). The rust preventive agent such as 2-mercaptothiazoline make the coating film adhere to metal substrate firmly (see paragraph 0040). Further, given that Nagai et al. disclose gallic acid (compound B) and 2-mercaptothiazoline (compound B) are rust preventive agents, gallic acid and 2-mercaptothaizoline are necessarily weather resistance improvers.
In light of motivation for using 2-mercaptothiazoline rust preventive agent disclosed by Nagai et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 2-mercaptothiazoline rust preventive agent in the protective layer of Hayakawa et al. in order to prevent rust as well as to adhere protective layer firmly to the transparent conductive layer including metal nanowires, and thereby arrive at the claimed invention.
Hayakawa et al. in view of Nagai et al. do not disclose the metal nanowire-containing layer includes the weather resistance improver.
Hayakawa et al. disclose the metal nanowire dispersion can contain additives to improve corrosion resistance (see page 5, paragraph 1). Nagai et al. disclose gallic acid (compound B) and 2-mercaptothiazoline (compound B) as rust preventive agents.  Further, given that Nagai et 
In light of motivation for using gallic acid and 2-mercaptothiazoline rust preventive agents disclosed by Nagai et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use gallic acid and 2-mercaptothiazoline rust preventive agent in the metal nanowire dispersion of Hayakawa et al. in order to prevent rust, and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2014191894 A) in view of Nagai et al. (US 2008/0000383 A1) and Breton et al. (6,106,599). It is noted that the disclosures of Hayakawa et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 18, Hayakawa et al. disclose a metal nanowire containing transparent electroconductive film (i.e. a metal nanowire containing laminate) comprising a transparent electroconductive layer including metal nanowires (i.e. metal nanowire containing layer) and a transparent protective film (i.e. protective layer for protecting metal nanowire containing layer) disposed on the transparent electroconductive layer (see Abstract and page 6, paragraph 2). The transparent protective film includes gallic acid (compound B) (see Abstract). The protective layer also comprises a polymerizable monomer or oligomer (page 6, paragraph 6) and a polymerization initiator (page 7, paragraph 4). The protective layer is cured layer (see page 6, paragraph 3). The polymerization of monomer or oligomer is achieved by light irradiation or heating (see page 6, paragraph 4). Accordingly, the polymerization initiator is photopolymerization initiator or thermal polymerization initiator. The metal nanowires can be silver nanowires (see page 3, paragraph 6).
Hayakawa et al. do not disclose compound (A) as presently claimed. Hayakawa et al. do not disclose compound (C).
Nagai et al. disclose an anticorrosive coating composition that can be applied on metal substrate (see Abstract and paragraph 0059).The anticorrosive coating composition comprising rust preventive agents such as gallic acid and 2-mercaptothiazoline that can be formulated together (see paragraphs 0030, 0031, 0040). The rust preventive agent such as 2-mercaptothiazoline make the coating film adhere to metal substrate firmly (see paragraph 0040). Further, given that Nagai et al. disclose gallic acid (compound B) and 2-mercaptothiazoline (compound B) are rust preventive agents, gallic acid and 2-mercaptothaizoline are necessarily weather resistance improvers.
In light of motivation for using 2-mercaptothiazoline rust preventive agent disclosed by Nagai et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 2-mercaptothiazoline rust preventive agent in the protective layer of Hayakawa et al. in order to prevent rust as well as to adhere protective layer firmly to the transparent conductive layer including metal nanowires, and thereby arrive at the claimed invention.
Hayakawa et al. in view of Nagai et al. do not disclose compound (C).
Breton et al. disclose a composition comprising a viscosity compound that can be a thiazole compound such as S-2-benzothiazolyl-2-amino--(methoxyimino)-4-thiazole acetate which is identical to presently claimed compound (C) (see Abstract and col. 7, lines 32-39). The viscosity compound functions to alter the viscosity of the composition (see col. 8, lines 44-46).
In light of motivation for using viscosity compound such as S-2-benzothiazolyl-2-amino--(methoxyimino)-4-thiazole acetate disclosed by Breton et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use S-2-benzothiazolyl-2-amino--(methoxyimino)-4-thiazole acetate in the protective layer of Hayakawa et al. in order to .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that it is respectfully submitted that it would NOT have been obvious to one of the ordinary skill in the art to use 2-mercaptothiazoline rust preventive agent as taught in Nagai in the protective layer of Hayakawa, to arrive at the claimed invention because:
1. there would have been no motivation to combine teachings of Hayakawa and the teachings of Nagai; 2. the prima facie case of obviousness is failed to be established because the Office action relies on a combination of arbitrary component (2- mercaptothiazoline) that is taught in Nagai to be used together with the main components (i.e., pollution-free rust preventive pigment) which is not taught in Hayakawa; 3. it would NOT have been obvious to select 2-mercaptothiazoline from the numerous selection options as listed in Nagai; and 4. it would NOT have been obvious to select 2-mercaptothiazoline listed in parallel with benzotriazole which is taught to be ineffective in Hayakawa.
Hayakawa et al. disclose a protective layer comprising gallic acid on metal nanowire-containing layer, i.e. metal type substrate. Nagai et al. disclose the anticorrosive coating composition applied to metal substrate comprising rust preventive agents such as gallic acid and 2-mercaptothiazoline that can be formulated together. Given that Hayakawa et al. disclose protective layer and Nagai et al. disclose anticorrosive composition comprising rust preventive agents that will provide protection, given that both Hayakawa and Nagai disclose protection layers on metal substrates and given that Nagai disclose gallic acid and 2-mercaptothiazoline 

Applicants argue that in particular, Hayakawa is an invention in which the transparent protective layer contains gallic acid or propyl gallate for the purpose of suppressing an increase in surface resistance due to a temporal change of the metal nanowire contained in the transparent conductive layer under high temperature and high humidity. On the other hand, Nagai is related to an anticorrosive coating composition containing calcium phosphate as the pollution-free rust preventive pigment, and in order to be further achieve the excellent anticorrosive effect of the pollution-free rust preventive pigment, organic phosphonic acid such as gallic acid can be added as an optional component. See paragraphs [0030]-[0031] of Nagai. Nagai further teaches, 2-mercaptothiazoline as one of examples of an organic or inorganic type rust preventive agent that "may be formulated other than the novel pollution-free rust preventive pigment," listed among the numerous examples as the optional component. See paragraph [0040] of Nagai. That is, each of gallic acid and 2-mercaptothiazoline are one of a plurality of optional components of the anticorrosive coating composition, which are used in combination with pollution-free rust preventive pigment, and each of gallic acid and 2- mercaptothiazoline is added for different purposes. NOWHERE does Nagai teach or suggest using gallic acid and 2-
However, Nagai disclose the anticorrosive coating composition comprising rust preventive agents such as gallic acid and 2-mercaptothiazoline that can be formulated together (see paragraphs 0030, 0031, 0040). That is, combination of gallic acid and 2-mercaptothiazoline can be used. While Nagai may disclose numerous examples, the fact remains that Nagai disclose combination of gallic acid and 2-mercaptothiazoline.
Further while Hayakawa and Nagai have different purposes, given that Hayakawa et al. disclose protective layer and Nagai et al. disclose anticorrosive composition comprising rust preventive agents that will provide protection, given that both Hayakawa and Nagai disclose protection layers on metal substrates and given that Nagai disclose gallic acid and 2-mercaptothiazoline can be used together, it would have been obvious to one of ordinary skill in the art to combine Hayakawa et al. and Nagai et al.
While present application is not directed to rust prevention, the present application recites weather resistance improver which can read on rust prevention. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicants argue that furthermore, Nagai teaches benzotriazole parallel to the 2-mercaptothiazoline as examples of the organic type rust preventive agent which is an optional component in the invention of Nagai. See paragraph [0040] of Nagai. However, Hayakawa teaches that benzotriazole is ineffective. See Comparative Examples 4 and 7 of Hayakawa. Thus, there is NO technical motivation to use 2-mercaptothiazoline not even used in the embodiments in Nagai and rather listed as equivalent to benzotriazole which is taught to be ineffective in Hayakawa. Rather, there is negative motivation (teaching away) to use 2-mercaptothiazoline in the invention of Hayakawa. The present invention and Hayakawa are related to applying a composition comprising a metal nanowire (and a binder etc.) on the substrate to form a transparent conductive layer and then applying a transparent protective layer thereon. See paragraphs [0034]-[0035] of the subject specification and paragraphs [0020]-[0021 and Fig. 1 of Hayakawa. Thus, the adhesion between the coating film and the steel material is not required, and it is also clear that there is no need for rust prevention.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “there is negative 

Applicants argue that in addition, the claimed invention can provide unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. § 103. In particular, since the claimed invention comprises both of components (A) and (B), the light stability on the boundary portion between an irradiated portion and a light blocked portion is unexpectedly improved as compared to the compound including only (A) or (B). The advantage of claimed invention is completely unexpected from the cited art. This is because the primary reference Hayakawa fails to teach or suggest regarding the claimed component (A) and NOWHERE does Nagai teach or suggest using the claimed components (A) and (B) in combination. There would have been NO articulated reasoning with some rational underpinning to combine the claimed components (A) and (B) to arrive at the claimed invention.
However, the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific type and amount of compound (A), while the present claims has broad recitation of compound (A) in any amounts, (ii) the examples recite specific type and amount of compound (B), while the present claims has broad recitation of compound (B) in any amounts, (iii) the examples recite specific type and amount of compound (C), while the present claims has broad recitation of compound (C) in any amounts, (iv) the examples recite specific type and amount of polymerization initiator, while the present claims has broad recitation of polymerization initiator in any amounts, (v) the examples recite specific type and amount of polymerizable monomer and macromonomer, while the present claims has broad recitation of polymerizable monomer and macromonomer in any amounts, and (vi) the examples recite 
Further, given that Hayakawa et al. disclose protective layer and Nagai et al. disclose anticorrosive composition comprising rust preventive agents that will provide protection, given that both Hayakawa and Nagai disclose protection layers on metal substrates and given that Nagai disclose gallic acid and 2-mercaptothiazoline can be used together, it would have been obvious to one of ordinary skill in the art to combine Hayakawa et al. and Nagai et al. absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787